Citation Nr: 1801228	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-19 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been sufficiently presented to reopen a claim for service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

The Veteran testified at a Board hearing in September 2017.  A copy of the hearing transcript is associated with the record.  

The issue of service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 2010 rating decision denying the service connection claim for PTSD is final, since the Veteran did not perfect an appeal, and did not submit new and material evidence within a year of the rating decision.  

2.  The evidence received since the December 2010 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, therefore raising a reasonable possibility of substantiating the service connection claim for PTSD.  


CONCLUSIONS OF LAW

1.  The December 2010 rating decision, in which RO denied service connection for PTSD is final.  38 U.S.C. § 7105 (c) (2006); 38 C.F.R. § 3.304, 20.302, 20.1103 (2010).

2.  New and material evidence pertaining to the Veteran's PTSD have been submitted, and the Veteran's claim is reopened.  38 U.S.C. § 5108 (2012);  38 C.F.R. § 3.156 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Determination

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The last final denial of this claim was in December 2010.  The Veteran did not appeal that rating decision and failed to submit new and material evidence within a year of that rating decision.  The December 2010 rating decision denied the claim because RO found no treatment or diagnosis of PTSD.  RO also cited to a December 2010 formal finding of lack of stressor, stating that the Veteran had failed to provide the necessary information to verify his in-service stressors.  

The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18.  

Since the final rating decision, the Veteran submitted a statement in September 2012 specifying that he witnessed two suicides in December 1979 while he was stationed in Ft. Bliss El Paso, Texas, and again in May 1981, when he was on guard duty at McGregor range.  

Pursuant to his December 2012 statement, RO reopened the matter and contacted the Joint Services Records Research Center (JSRRC) in attempts to verify the Veteran's stressors.  A response indicated that while it could not confirm the two deaths at the two specific locations, records show that from October to December 1979 and January to March 1980, there were 34 soldiers that died of self-inflicted wounds, and that from March to July 1981, there were 26 self-inflicted deaths.  The Board finds that the Veteran's December 2012 statement as well as the JSRRC research results were not of record before and are relevant to the Veteran's claim.  Since it raises a reasonable possibility of substantiating the Veteran's claims the Board considers it material.  

Accordingly, the previously denied claim of entitlement to service connection for PTSD is reopened.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence having been submitted, the Veteran's previously denied claim for PTSD is reopened.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disability to include PTSD, which he alleges is the result of witnessing two suicides while in service.

The Veteran provided that while he was stationed in Ft. Bliss, El Paso, Texas in December 1979, he witnessed a soldier in the 3rd Calvary commit suicide by shooting himself in the head.  Then, in May 1981, while on McGregor range on guard duty, the Veteran asserts that he witnessed a friend in the guard shack shoot himself in the head.  

When the RO reopened the matter in February 2013, the information regarding the Veteran's stressors were sent to the JSRRC, but no evidence was found to corroborate the Veteran's account.  The DPRIS search results indicated that after a search through the United States Army historical records that were available to the office, it was unable to document the incident pertaining to an unnamed soldier at Fort Bliss, Texas from the 3rd Calvary who shot himself in 1979.  It was also unable to document that an unnamed soldier shot himself at the McGregor Range in 1981.  The DPRIS search results added that the casualty data available indicated that 34 soldiers died of self-inflicted wounds between October and December 1979, and between January and March 1980; and 26 soldiers between March and July 1981.  RO subsequently issued another formal finding for lack of information required to corroborate stressors associated with PTSD in February 2013.  

The DPRIS response noted that there may be a criminal investigation filed on these incidents and in order to request documentation please write to the Director, U.S. Army Crime Records Center 27130 Telegraph Road, Quantico, Virginia 22134.

The RO then concluded that all procedures to obtain such information from the Veteran had been followed, that all efforts to obtain the needed information have been exhausted, and any further attempts would be futile.  However, there is no indication that any effort was made to contact the Army Crime Records Center, as was recommended by the DPRIS.  This should be done.

Accordingly, the case is REMANDED for the following action:

1. Contact the Army Crime Records Center in Quantico and request they determine if any criminal investigations were opened regarding either a suicide in the 3rd Calvary, at Fort Bliss in December 1979, or a suicide at the McGregor Range at Fort Bliss in 1981. 

2.  Then readjudicate the claim for service connection for an acquired psychiatric disability, other than PTSD.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


